Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “... providing a testing device comprising a default device identifier code containing information on a true identity of the testing device written in an identity field of the testing device; configuring the identity field of the testing device based on a device emulation command received through a first testing device interface ...loading onto the processor, a firmware corresponding to the testing device recognised ... receiving an input instruction in the testing device via the first testing device interface, the input instruction indicative of an input performable on the emulated human input device ... outputting the emulated output signal via a second testing device interface to the device driver software of the processor to translate the emulated output signal to an event in an application program running on the processor; and loading the default device identifier code into the identity field of the testing device by using a reset button comprised in the testing device,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Brockbank et al., U.S. 2008/0216007 A1, teaches systems and methods for monitoring and controlling a device under test, each device comprising a plurality of registers having values and data bits for controlling settings of the device, wherein an indicator comprises a toggle button comprising first and second states selectable by a user, but does not more particularly teach a testing device comprising a default device identifier code containing information on the true identity of the testing device written in an identity field thereof, configuring the identity field based on an emulation command, loading corresponding firmware, emulating inputs and providing outputs in response thereto, and loading the default device identifier code into the identity field of the testing device by using a reset button comprised in the testing device;
Bshara et al., U.S. 10,521,365 B2, teaches systems and methods for emulating a configuration space by a peripheral device comprising a configuration access request for a configuration space other than a native one and retrieving an emulated configuration from an emulated configuration space, but does not more particularly teach a testing device comprising a default device identifier code containing information on the true identity of the testing device written in an identity field thereof, configuring the identity field based on an emulation command, loading corresponding firmware, emulating inputs and providing outputs in response thereto, and loading the default device identifier code into the identity field of the testing device by using a reset button comprised in the testing device;
D. Eschweiler and V. Lindenstruth, "Test driven development for device drivers and rapid hardware prototyping," teaches means for simplifying the development of device drivers utilizing the extension of virtualization software to emulate peripheral devices, but does not more particularly teach a testing device comprising a default device identifier code containing information on the true identity of the testing device written in an identity field thereof, 
Le et al., U.S. 7,082,598 B1, teaches systems and methods for simulating connection and disconnection of peripheral devices including the use of device identifiers to determine appropriate drivers for said devices and install or uninstall the device drivers as appropriate, but does not more particularly teach a testing device comprising a default device identifier code containing information on the true identity of the testing device written in an identity field thereof, configuring the identity field based on an emulation command, loading corresponding firmware, emulating inputs and providing outputs in response thereto, and loading the default device identifier code into the identity field of the testing device by using a reset button comprised in the testing device;
Narayan et al., U.S. 7,010,782 B2, teaches systems and methods for automatic testing of devices and equipment utilizing particular commands, including a command facilitating the reset of certain values to their defaults, but does not more particularly teach a testing device comprising a default device identifier code containing information on the true identity of the testing device written in an identity field thereof, configuring the identity field based on an emulation command, loading corresponding firmware, emulating inputs and providing outputs in response thereto, and loading the default device identifier code into the identity field of the testing device by using a reset button comprised in the testing device;
Pearson, Timothy Raymond, U.S. 2018/0157839 A1, teaches systems and methods for verification of firmware comprising resetting platform configuration registers to default values 
Tamayo et al., U.S. 7,752,029 B2, teaches systems and methods for changing the operation of a device comprising sending target device descriptors to a device emulator such that the device may install and test new target devices under development, but does not more particularly teach a testing device comprising a default device identifier code containing information on the true identity of the testing device written in an identity field thereof, configuring the identity field based on an emulation command, loading corresponding firmware, emulating inputs and providing outputs in response thereto, and loading the default device identifier code into the identity field of the testing device by using a reset button comprised in the testing device.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 9 and 13 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-7 depend from claim 1 and claims 10-12 depend from claim 9, and are also allowable at least based on their dependence from allowable independent claims 1 and 9.


Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191